Exhibit 10.1


ttwoimage.jpg [ttwoimage.jpg]
TAKE-TWO INTERACTIVE SOFTWARE, INC.
2017 GLOBAL EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED AND RESTATED






Effective May 1, 2018



--------------------------------------------------------------------------------






TAKE-TWO INTERACTIVE SOFTWARE, INC.
2017 GLOBAL EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED AND RESTATED
Table of Contents
SECTION 1 Purpose and Term
1


1.1
Purpose
1


1.2
Term of the Plan
1


SECTION 2 Definitions
1


2.1
Definitions
1


2.2
Construction
4


SECTION 3 Eligibility and Participation
5


3.1
Eligibility
5


3.2
Participation
5


3.3
Termination of Employment or Loss of Eligibility
5


3.4
Hardship Withdrawal from the Plan
5


3.5
Voluntary Withdrawal from the Plan
6


SECTION 4 Payroll Deductions and Participant Accounts
6


4.1
Payroll Deductions
6


4.2
Participant Accounts
7


SECTION 5 Grant of Purchase Right
7


5.1
General
7


5.2
Term of Purchase Right
7


5.3
Number of Shares of Common Stock Subject to a Purchase Right
7


5.4
Limitation under Code Section 423(b)(8)
7


5.5
No Assignment
8


5.6
Rights As Stockholder and Employee
8


5.7
Notices
8


SECTION 6 Exercise of Purchase Right
8


6.1
Exercise of Purchase Right
8


6.2
Oversubscription
9


6.3
Delivery of Common Stock
9


6.4
Tax Withholding
9


6.5
Expiration of Purchase Right
9


6.6
Reports to Participants
9


6.7
Notification of Sale of Shares of Common Stock
9


6.8
Clawback/Recoupment Policy
9


SECTION 7 Common Stock Subject to the Plan
10


7.1
Common Stock Subject to the Plan
10


7.2
Legends
10


7.3
Securities Laws
10


 
 
 





--------------------------------------------------------------------------------





SECTION 8 Recapitalization, Reorganization and Change in Control
10


8.1
Adjustments for Changes in Common Stock
10


8.2
Change in Control
11


SECTION 9 Plan Administration
11


9.1
Administration by the Committee
11


9.2
Authority of Officers
11


9.3
Policies and Procedures Established by the Company
11


9.4
Non-Code Section 423 Component for Participation Outside of the United States
12


SECTION 10 Code Section 409A Tax Qualification
12


10.1
Code Section 409A
12


10.2
Tax Qualification
12


SECTION 11 Indemnification
13


SECTION 12 Plan Amendment or Termination; Miscellaneous
13


12.1
Termination
13


12.2
Amendment
13


12.3
Death
13


12.4
Transferability
14


12.5
Use of Funds
14


12.6
Severability
14


12.7
Governing Law and Jurisdiction
14


12.8
Headings
14







--------------------------------------------------------------------------------






TAKE-TWO INTERACTIVE SOFTWARE, INC.
2017 GLOBAL EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED AND RESTATED


SECTION 1    
PURPOSE AND TERM
1.1
Purpose. The purpose of the Take-Two Interactive Software, Inc. 2017 Global
Employee Common Stock Purchase Plan, as Amended and Restated (the "Plan") is to
afford Eligible Employees an opportunity to obtain a proprietary interest in the
continued growth and prosperity of Take-Two Interactive Software, Inc. (the
"Company") through ownership of its shares of Common Stock. The Company intends
for the Plan to have two components: a component that is intended to qualify as
an "employee stock purchase plan" under Code Section 423 (the "Code Section 423
Component"), and a component that is not intended to qualify as an "employee
stock purchase plan" under Code Section 423 (the "Non-Code Section 423
Component"). The provisions of the Code Section 423 Component shall be construed
so as to extend and limit participation in a uniform and non-discriminatory
basis consistent with the requirements of Code Section 423. A Purchase Right to
purchase shares of Common Stock under the Non-Code Section 423 Component shall
be effectuated via separate Offerings under one or more sub-plans of the
Non-Code Section 423 Component of the Plan for Employees of Participating
Affiliates in countries outside of the United States in order to achieve tax,
employment, securities law or other purposes and objectives, and to conform the
terms of the sub-plans with the laws and requirements of such countries. Except
as otherwise provided herein or in the applicable sub-plan, the Non-Code Section
423 Component of the Plan shall be operated and administered in the same manner
as the Code Section 423 Component.

1.2
Term of the Plan. The Plan shall continue in effect until the date on which all
of the shares of Common Stock authorized for issuance under the Plan have been
issued.

SECTION 2    
DEFINITIONS
2.1
Definitions.

Any term not expressly defined in the Plan shall have the same definition as set
forth in Code Section 423. Whenever the following words and phrases are used in
the Plan, they shall have the respective meanings set forth below:
(a)
"Act" means the Securities Exchange Act of 1934, as amended from time to time.

(b)
"Affiliate" means each of the following: (i) any Subsidiary; (ii) any
corporation, trade or business (including, without limitation, a partnership or
limited liability company) that is directly or indirectly controlled fifty
percent (50%) or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (iii) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) that directly or indirectly controls fifty percent (50%) or
more (whether by ownership of stock, assets or an equivalent ownership interest
or voting interest) of the Company; and (iv) any other entity in which the
Company or any of its Affiliates has a material equity interest and that is
designated as an "Affiliate" by resolution of the Board.





--------------------------------------------------------------------------------





(c)
"Administrator" means each individual designated by the Company to receive
Enrollment Agreements, withdrawal notices and other communications from Eligible
Employees. The Administrator shall also include any third-party vendor hired by
the Company to assist with the day-to-day operation and administration of the
Plan.

(d)
"Board" means the Board of Directors of the Company.

(e)
"Change in Control" means "Change in Control" as defined in the Take-Two
Interactive Software, Inc. 2009 Stock Incentive Plan, as amended and restated,
or any successor plan that the Company may establish.

(f)
"Code" means, the United States Internal Revenue Code of 1986, as amended, and
any applicable regulations promulgated thereunder.

(g)
"Code Section 423 Component" means those Offerings under the Plan that are
intended to meet the requirements of Code Section 423(b).

(h)
"Committee" means the Compensation Committee of the Board, or another committee
of the Board duly appointed to administer the Plan and having such powers as
shall be specified by the Board as described in Section 9. Unless the powers of
the Committee have been specifically limited, the Committee shall have all of
the powers of the Board granted herein, including, without limitation, the power
to amend or terminate the Plan at any time, subject to the terms of the Plan and
any applicable limitations imposed by law.

(i)
"Common Stock" means the common stock, $0.01 par value per share, of the
Company.

(j)
"Company" means Take-Two Interactive Software, Inc., a Delaware corporation, and
any present or future parent corporation of the Company (as defined in Code
Section 424(e)).

(k)
"Compensation" means, with respect to each payroll period in any Offering
Period, the actual wages or salary paid to a Participant for services actually
rendered at the Participant's base rate of pay prior to any salary reductions,
along with overtime, holiday pay and paid time-off, but excluding any other
amounts of pay, such as living or other allowances, and incentive compensation
of any kind, including annual and long-term bonuses.

(l)
"Effective Date" means the later of the date the Board approves and adopts the
Plan or the first Offering Date after the Company's stockholders have approved
the Plan.

(m)
"Eligible Employee" means an individual who, on the Offering Date, is an
Employee of the Company, a Participating Company or a Participating Affiliate,
excluding any individual:

(i)
who, immediately after any rights under this Plan are granted, owns (directly or
through attribution) shares of Common Stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock or other
stock of the Company, a future parent corporation, or a Subsidiary (as
determined under Code Section 423(b)(3)); and

(ii)
who has not satisfied a service requirement of at least six (6) consecutive
months, including service with the Company, its Subsidiaries, and its
Affiliates, or such other period designated by the Committee pursuant to Code
Section 423(b)(4)(A) (which service requirement may



2



--------------------------------------------------------------------------------





not exceed two (2) years); provided however, that the limitation contained in
this Section 2.1(m)(ii) shall only apply to the extent the Committee expressly
provides for such limitation, and then, such limitation shall only apply to such
Offering Period.
For purposes of clause (i) above, the rules of Code Section 424(d) with regard
to the attribution of stock ownership shall apply in determining the stock
ownership of an individual, and stock, which an Employee may purchase or
otherwise acquire under outstanding options or other forms of equity
compensation awards granted by the Company, shall be treated as stock owned by
the Employee. For purposes of the Plan, the employment relationship shall be
treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company or a Designated Subsidiary and meeting
the requirements of Treasury Regulation Section 1.421-7(h)(2).


(n)
"Employee" means a person treated as an employee of the Company or a
Participating Company for purposes of the Code Section 423 Component of the Plan
or, for Participating Affiliates offering participation in the Non-Code Section
423 Component of the Plan, persons treated as an employee as determined under
local laws, rules and regulations and specified in the applicable sub-plan. For
purposes of this Plan, a Participant shall cease to be an Employee either upon
an actual termination of employment or upon the company employing the employee
ceasing to be a Participating Company or a Participating Affiliate. For purposes
of the Plan, an individual shall not cease to be an Employee while such
individual is on any military leave, sick leave, statutory leave (as determined
under local law) or other bona fide leave of absence approved by the Company.
The Company shall determine in good faith and in the exercise of its discretion
whether an individual has become or has ceased to be an Employee and the
effective date of such individual's employment or termination of employment, as
the case may be. For purposes of an individual's participation in or other
rights, if any, under the Plan as of the time of the Company's determination,
all such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any governmental agency subsequently makes a
contrary determination.

(o)
"Enrollment Agreement" means an agreement in such written or electronic form as
specified by the Company, stating an Employee's election to participate in the
Plan and authorizing payroll deductions or such other form of contribution as
may be permitted under the Plan (or any sub-plan established pursuant to Section
9.4) from the Employee's Compensation.

(p)
"Enrollment Period" means, unless otherwise specified by the Committee, the
period commencing on the first day of the month preceding each Offering Period,
and ending on the 15th of the month preceding each Offering Period.

(q)
"Fair Market Value" means, unless otherwise required by any applicable provision
of the Code or any regulations issued thereunder, as of any date and except as
provided below, (1) if the Common Stock is traded, listed or otherwise reported
or quoted on a Stock Exchange, the last sales price reported for the Common
Stock on the Purchase Date or other applicable date as reported on such Stock
Exchange; or (2) if the Common Stock is not traded, listed or otherwise reported
or quoted on a Stock Exchange, such amount as determined by the Committee in
good faith in its sole discretion. For purposes of the grant of any Purchase
Right, the applicable date shall be the Trading Day on which the Purchase Right
is granted, or if such grant date is not a Trading Day, the Trading Day
immediately prior to the date on which the Purchase Right is granted.



3



--------------------------------------------------------------------------------





(r)
"Non-Code Section 423 Component" means those Offerings under the Plan that are
not intended to meet the requirements of Code Section 423(b).

(s)
"Offering" means the Company's grant of a Purchase Right as described in Section
5.

(t)
"Offering Date" means the first Trading Day of each Offering Period.

(u)
"Offering Period" means the consecutive six (6) month period commencing each
November 1 and May 1, or such other period as may be established by the
Committee in its sole discretion.

(v)
"Participant" means an Eligible Employee who has elected to participate in the
Plan by submitting an Enrollment Agreement as provided in Section 3.2.

(w)
"Participating Affiliate" means any Affiliate designated by the Committee, in
its sole and absolute discretion, as a company that may offer participation in
the Non-Code Section 423 Component of the Plan to its Eligible Employees
pursuant to Section 9.4 of the Plan. The Committee shall have the sole and
absolute discretion to determine from time to time when and if an Affiliate
shall be classified as a Participating Affiliate.

(x)
"Participating Company" means any Subsidiary designated by the Committee, in its
sole and absolute discretion, as a company that may offer participation in the
Code Section 423 Component of the Plan to its Eligible Employees. The Committee
shall have the sole and absolute discretion to determine from time to time when
and if a Subsidiary shall be classified as a Participating Company.

(y)
"Plan" means the Take-Two Interactive Software, Inc. 2017 Global Employee Common
Stock Purchase Plan, which includes both the Code Section 423 Component and the
Non-Code Section 423 Component, as amended from time to time.

(z)
"Purchase Date" means the last Trading Day of each Offering Period.

(aa)
"Purchase Price" means the price at which a share of Common Stock may be
purchased under the Plan, as established from time to time by the Board. For the
first Offering Period and all subsequent Offering Periods unless otherwise
established by the Board, the "Purchase Price" shall mean the lower of (i) 85%
of the Fair Market Value of a share of Common Stock on the Offering Date, or
(ii) 85% of the Fair Market Value of a share of Common Stock on the Purchase
Date, as adjusted from time to time in accordance with Section 8.1 and provided
that the Purchase Price shall not be less than the par value of the shares of
Common Stock.

(bb)
"Purchase Right" means an option granted to a Participant pursuant to the Plan
to purchase shares of Common Stock as provided in Section 5, which the
Participant may or may not exercise during the Offering Period.

(cc)
“Stock Exchange” means the principal national securities exchange in the United
States on which the Common Stock is listed for trading, or, if the Common Stock
is not listed for trading on a national securities exchange, such other
recognized trading market or quotation system upon which the largest number of
shares of Common Stock has been traded in the aggregate during the last 20 days
before the first or last day of an Offering Period, as applicable.



4



--------------------------------------------------------------------------------





(dd)
"Subsidiary" means a present or future subsidiary corporation of the Company
within the meaning of Code Section 424(f).

(ee)
"Trading Day" means a day on which the Stock Exchange is open for trading.

2.2
Construction. Captions and titles contained herein are for convenience only and
shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term "or" is not
intended to be exclusive, unless the context clearly requires otherwise.

SECTION 3    
ELIGIBILITY AND PARTICIPATION
3.1
Eligibility. An Employee may elect to participate in the Plan as of the first
Offering Date on which such person becomes an Eligible Employee by complying
with the enrollment procedures set forth in Section 3.2.

3.2
Participation.

(a)
An Eligible Employee shall become a Participant in an Offering by submitting a
properly completed Enrollment Agreement to the Administrator. The Company shall
establish enrollment procedures for the submission of such Enrollment Agreements
to the Administrator using written and/or electronic election forms and shall
communicate such procedures to all Eligible Employees. An Eligible Employee who
does not timely submit a properly completed Enrollment Agreement to the
Administrator during the Enrollment Period for an Offering Period shall not
participate in the Plan for that Offering Period but shall be eligible to elect
to participate in the Plan for any subsequent Offering Period by timely
submitting a properly completed Enrollment Agreement to the Administrator during
the Enrollment Period for any future Offering Period.

(b)
A Participant may deliver to the Administrator a new Enrollment Agreement for
each Offering Period in accordance with the procedures established in Section 4.

(c)
Subject to the limitation set forth in Section 5.3, a Participant who (i) has
elected to participate in the Plan pursuant to Section 3.2(a) for an Offering
Period, and (ii) takes no action to change or revoke such election (in
accordance with such procedures as established by the Company) as of the first
day of the next following Offering Period, shall be deemed to have made the same
election to participate in the Plan, including the same payroll deduction
authorization, for each subsequent Offering Period. A Participant who is
automatically enrolled in the Plan for an Offering Period pursuant to the
preceding sentence shall not be required to deliver an additional Enrollment
Agreement to the Administrator for the subsequent Offering Period.

3.3
Termination of Employment or Loss of Eligibility.

(a)
In the event that the employment of a Participant is terminated, prior to a
Purchase Date, for any reason, including retirement, disability or death, or in
the event a Participant is no longer an Eligible Employee, the Participant's
participation in the Plan shall terminate immediately and thereupon,
automatically and without any further act on his or her part, such Participant's
payroll deduction authorization shall terminate. Payroll deductions credited to
the Participant's Plan account since the last Purchase Date shall, as soon as
practicable, be returned to the Participant or, in the case of the Participant's
death, to the Participant's legal representative. Interest shall not be paid on
payroll



5



--------------------------------------------------------------------------------





deductions returned unless otherwise required under applicable law. Further, all
of the Participant's rights under the Plan shall terminate.
(b)
A Participant whose participation in the Plan has been terminated may become
eligible to participate in the Plan for any subsequent Offering Period by again
satisfying the requirements of Sections 3.1 and 3.2.

3.4
Hardship Withdrawal from the Plan. If a Participant makes a hardship withdrawal
from any plan with a cash or deferred arrangement qualified under Section 401(k)
of the Code which is sponsored, or participated in, by the Company or Affiliate,
such Participant shall be automatically prohibited from making or electing to
make payroll deductions under the Plan for a consecutive six (6) month period
commencing on the date of the hardship withdrawal. Payroll deductions credited
to the Participant's Plan account since the last Purchase Date shall, as soon as
practicable, be retuned to the Participant and shall not be applied to the
purchase of shares of Common Stock in any Offering under the Plan. After the
expiration of such consecutive six (6) month period, the Participant must
re-enroll in the Plan for any subsequent Offering Period by again satisfying the
requirements of Sections 3.1 and 3.2.

3.5
Voluntary Withdrawal from the Plan. A Participant may withdraw from the Plan at
any time and receive a refund of all payroll deductions credited to his or her
Plan account that have not been applied toward the purchase of shares of Common
Stock by submitting a withdrawal election to the Administrator in accordance
with such procedures as established by the Company, provided such withdrawal
election is submitted to the Administrator no later than the fifteenth (15th)
day of the month in which the applicable Purchase Date falls. The payroll
deductions of a Participant who has withdrawn from the Plan shall be returned to
the Participant as soon as practicable after the withdrawal and may not be
applied to the purchase of shares of Common Stock in any other Offering under
the Plan. A Participant who withdraws from the Plan shall be prohibited from
resuming participation in the Plan for the same Offering Period, but may
participate in any subsequent Offering Period by satisfying Sections 3.1 and
3.2. The Company may from time to time establish or change limitations on the
frequency of withdrawals permitted under this Section 3.5, establish a minimum
amount that must be retained in the Participant's Plan account, or terminate the
withdrawal right provided by this Section 3.5.

SECTION 4    
PAYROLL DEDUCTIONS AND PARTICIPANT ACCOUNTS
4.1
Payroll Deductions.

(a)
Shares of Common Stock acquired pursuant to the exercise of all or any portion
of a Purchase Right may be paid for only by means of payroll deductions from a
Participant's Compensation accumulated during the Offering Period for which such
Purchase Right was granted.

(b)
An Eligible Employee who elects to enroll in the Plan as a Participant shall
designate in the Enrollment Agreement a whole percentage from one percent (1%)
to ten percent (10%) of his or her Compensation to be deducted each pay period
during the Offering Period and paid into the Plan for his or her account.
Notwithstanding the foregoing, the Committee may change the limits on payroll
deductions effective as of any future Offering Date.



6



--------------------------------------------------------------------------------





(c)
Payroll deductions shall commence on the first pay day following the Offering
Date and shall continue to be deducted each pay day through the end of the
Offering Period, unless as otherwise provided herein.

(d)
Interest shall not be paid on a Participant's payroll deductions and paid into
the Plan.

(e)
A Participant may not increase, but may elect to decrease the rate of payroll
deductions once during an Offering Period by submitting an amended Enrollment
Agreement authorizing such change to the Administrator no later than the
fifteenth (15th) day of the month in which the applicable Purchase Date falls in
accordance with such procedures established by the Company, and such change
shall become effective as soon as reasonably practicable. Notwithstanding the
foregoing a Participant may elect to decrease the rate of payroll deductions a
second time during an Offering Period if (and only if) the rate of payroll
deductions is reduced to zero percent (0%). A Participant who elects to decrease
the rate of his or her payroll deductions to zero percent (0%) shall remain a
Participant in the Plan for the Offering Period unless such Participant elects
to withdraw from the Plan pursuant to Section 3.4.

(f)
The Company may, in its sole discretion, suspend a Participant's payroll
deductions under the Plan as the Company deems advisable pursuant to the
limitation described in Section 5.3. If the Company suspends a Participant's
payroll deductions under this provision, the Participant may participate in
future Offering Periods by satisfying the requirements of Sections 3.1 and 3.2.

(g)
The provisions of this Section 4.1 shall not apply to Participants in countries
outside of the United States where payroll deductions are prohibited under local
law. Such individuals shall be permitted to make payment under Section 6.1
through such other form(s) of contribution which may be permitted under local
law and which are specified under the applicable sub-plan.

4.2
Participant Accounts. Individual bookkeeping accounts shall be maintained for
each Participant. All payroll deductions or other amounts contributed to the
Plan by or on behalf of a Participant shall be credited to such Participant's
Plan account and shall be deposited with the general funds of the Company. All
payroll deductions or other amounts contributed to the Plan by or on behalf of a
Participant may be used by the Company for any corporate purpose.

SECTION 5    
GRANT OF PURCHASE RIGHT
5.1
General. On each Offering Date, the Company shall grant to each Participant a
Purchase Right under the Plan to purchase shares of Common Stock. Each Purchase
Right shall be treated as an option for purposes of Code Section 423.

5.2
Term of Purchase Right. Each Purchase Right shall have a term equal to the
length of the Offering Period to which the Purchase Right relates.

5.3
Number of Shares of Common Stock Subject to a Purchase Right.

(a)
On the Offering Date of each Offering Period, each Participant shall be granted
a Purchase Right to purchase on the Purchase Date for such Offering Period (at
the applicable Purchase Price) up to a maximum number of shares of Common Stock
determined by dividing such Participant's payroll deductions or contributions
accumulated prior to such Purchase Date by the applicable Purchase



7



--------------------------------------------------------------------------------





Price; provided, however, that in no event will a Participant be permitted to
purchase more than Twenty-Five Thousand U.S. Dollars ($25,000) worth of shares
of Common Stock, subject to adjustment pursuant to Section 8, for each calendar
year during which such Purchase Right is outstanding. The purchase of shares of
Common Stock pursuant to the Purchase Right shall occur as provided in Section
6, unless the Participant has withdrawn pursuant to Section 3. Each Purchase
Right shall expire on the last day of the Offering Period.
(b)
In connection with each Offering Period made under the Plan, the Committee may
specify a maximum aggregate number of shares of Common Stock that may be
purchased by all Participants pursuant to such Offering Period. If the aggregate
purchase of shares of Common Stock issuable upon exercise of Purchase Rights
granted under the Offering Period would exceed any such maximum aggregate
number, then, in the absence of any Committee action otherwise, a pro rata
(based on each Participant’s accumulated payroll deductions for such Offering
Period) allocation of the shares of Common Stock available will be made in as
nearly a uniform manner as will be practicable and equitable.

5.4
Limitation under Code Section 423(b)(8). Notwithstanding any provision in this
Plan to the contrary, no Participant shall be granted a Purchase Right under the
Code Section 423 Component of the Plan to the extent that it permits his or her
right to purchase shares of Common Stock under the Plan to accrue at a rate
which, when aggregated with such Participant's rights to purchase shares under
all other employee stock purchase plans of a Participating Company intended to
meet the requirements of Code Section 423, exceeds Twenty-Five Thousand U.S.
Dollars ($25,000) in Fair Market Value of Common Stock (or such other limit, if
any, as may be imposed by the Code) for each calendar year in which such
Purchase Right is outstanding at any time. Any payroll deductions in excess of
the amount specified in the foregoing sentence shall be returned to the
Participant as soon as administratively practicable following the next Offering
Date.

5.5
No Assignment. A Purchase Right granted under the Plan shall not be transferable
otherwise than by will or the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by the Participant. The
Company shall not recognize and shall be under no duty to recognize any
assignment or purported assignment by a Participant of a Purchase Right or any
rights granted under the Plan.

5.6
Rights As Stockholder and Employee. With respect to shares of Common Stock
subject to an Offering, a Participant shall not be deemed to be a stockholder
and shall not have any rights or privileges of a stockholder by virtue of the
Participant's participation in the Plan until such Purchase Right has been
exercised and the Company either has issued a stock certificate for such shares,
transferred the shares electronically or made a book entry in favor of the
Participant representing such shares. No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 8.1. Nothing herein
shall confer upon a Participant any right to continue in the employ of a
Participating Company or a Participating Affiliate, or interfere in any way with
any right of a Participating Company or a Participating Affiliate to terminate
the Participant's employment at any time, except as otherwise provided under
applicable law.

5.7
Notices. All notices or other communications by a Participant to the Board, the
Committee and/or Company under or in connection with the Plan shall be deemed to
have been duly given when received by the Administrator.



8



--------------------------------------------------------------------------------





SECTION 6    
EXERCISE OF PURCHASE RIGHT
6.1
Exercise of Purchase Right. The Purchase Right for each Participant
automatically shall be exercised on each Purchase Date and such Participant
automatically shall acquire the number of whole and fractional shares of Common
Stock determined by dividing (i) the total amount of the Participant's payroll
deductions accumulated in his or her Plan account during the Offering Period, by
(ii) the Purchase Price, to the extent the issuance of Common Stock to such
Participant upon such exercise is lawful. However, in no event shall the number
of shares of Common Stock purchased by the Participant during an Offering Period
exceed the number of shares of Common Stock subject to the Participant's
Purchase Right, as determined under Section 5.3 above. Any cash balance
remaining in a Participant's Plan account following any Purchase Date shall be
refunded, without interest, to the Participant as soon as practicable after such
Offering Period ends. Notwithstanding the foregoing, the Committee may establish
alternative means for treating amounts remaining in Participant Accounts
following any Purchase Date to the extent consistent with applicable law.

6.2
Oversubscription. In the event, with respect to any Offering hereunder, that the
number of whole and fractional shares of Common Stock that might be purchased by
all Participants in the Plan on a Purchase Date exceeds the number of shares of
Common Stock available in the Plan as provided in Section 7.1, the Company shall
make a pro rata allocation of the remaining shares in as uniform a manner as
shall be practicable and as the Company shall determine to be equitable.

6.3
Delivery of Common Stock. As soon as practicable after each Purchase Date, the
Company shall arrange for the delivery of the shares of Common Stock acquired by
the Participant on such Purchase Date via either (a) the issuance of stock
certificates, (b) the transfer of such shares electronically to a broker that
holds such shares in street name for the benefit of the Participant or the
Company, or (c) the making of a book entry in favor of the Participant
representing such shares. Shares of Common Stock to be delivered to a
Participant under the Plan shall be registered and/or recorded in the name of
the Participant.

6.4
Tax Withholding. At the time a Participant's Purchase Right is exercised, in
whole or in part, or at the time a Participant disposes of some or all of the
shares of Common Stock he or she acquires under the Plan, the Participant shall
make adequate provision for the federal, state, local and non-U.S. tax
withholding obligations of the Company, a Participating Company or a
Participating Affiliate that arise upon exercise of the Purchase Right or upon
such disposition of shares, if any, in accordance with such procedures and
withholding methods as may be established by the Company. The Company, a
Participating Company or a Participating Affiliate may, but shall not be
obligated to, withhold from any compensation or other amounts payable to the
Participant the amount necessary to meet such withholding obligations.

6.5
Expiration of Purchase Right. Any portion of a Participant's Purchase Right
remaining unexercised at the end of the Offering Period to which the Purchase
Right relates shall expire immediately upon the end of such Offering Period.

6.6
Reports to Participants. Each Participant who has exercised all or part of his
or her Purchase Right shall receive, as soon as practicable after the Purchase
Date, a report of such Participant's Plan account setting forth the total
payroll deductions accumulated prior to such exercise, the number of shares of
Common Stock purchased, the Purchase Price for such shares of Common Stock, the
date of purchase and the cash balance, if any, remaining immediately after such
purchase that is to be refunded to the Participant pursuant to Section



9



--------------------------------------------------------------------------------





6.1. The report may be delivered in such form and by such means, including by
electronic transmission, as the Company may determine.
6.7
Notification of Sale of Shares of Common Stock. Each Participant shall give the
Company and/or the Administrator prompt notice of any disposition of Common
Stock acquired pursuant to the Purchase Rights granted under the Plan in
accordance with such procedures as may be established by the Company. The
Company may require that until such time as a Participant disposes of shares of
Common Stock acquired pursuant to Purchase Rights granted under the Plan, the
Participant shall hold all such shares of Common Stock in the Participant's name
and with a third-party broker/administrator designated by the Company until the
lapse of any time period(s) established by the Company. The Company may direct
that the certificates evidencing shares of Common Stock acquired by exercise of
a Purchase Right refer to such requirement to give prompt notice of disposition.

6.8
Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all shares of Common Stock acquired pursuant to the Plan shall be and
remain subject to any incentive compensation clawback or recoupment policy
currently in effect or as may be adopted by the Board and, in each case, as may
be amended from time to time. No such policy adoption or amendment shall in any
event require the prior consent of any Participant.

SECTION 7    
COMMON STOCK SUBJECT TO THE PLAN
7.1
Common Stock Subject to the Plan. The maximum aggregate number of shares of
Common Stock that may be issued under the Plan shall be 9,000,000, subject to
adjustment in accordance with Section 8. For the sake of clarity, the aggregate
share limitation set forth herein may be used to satisfy the purchase of shares
of Common Stock under either the Code Section 423 Component of the Plan or the
Non-Code Section 423 Component of the Plan. Shares of Common Stock issued under
the Plan may consist of authorized but unissued shares, reacquired shares
(treasury shares), or any combination thereof. If an outstanding Purchase Right
for any reason expires or is terminated or canceled, the shares of Common Stock
allocable to the unexercised portion of such Purchase Right shall again be
available for issuance under the Plan.

7.2
Legends. The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Common Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section 7.2.

7.3
Securities Laws. The Company shall not be obligated to issue any Common Stock
pursuant to any offering under the Plan at any time when the offer, issuance, or
sale of shares covered by such Offering (i) has not been registered under the
Securities Act of 1933, as amended, or does not comply with such other federal,
state or non-U.S. laws, rules or regulations, or the requirements of any stock
exchange upon which the Common Stock may then be listed, as the Company or the
Board deems applicable, and (ii) in the opinion of legal counsel for the
Company, there is no exemption from the requirements of such laws, rules,
regulations, or requirements available for the offer, issuance, and sale of such
shares of Common Stock. Further, all stock acquired pursuant to the Plan shall
be subject to the Company's policies concerning compliance with securities laws
and regulations, as such policies may be amended from time to time. The issuance
of shares of Common



10



--------------------------------------------------------------------------------





Stock under the Plan shall be subject to compliance with all applicable
requirements of federal, state or non-U.S. law with respect to such securities.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company's legal counsel to be
necessary to the lawful issuance and sale of any shares of Common Stock under
the Plan shall relieve the Company of any liability in respect of the failure to
issue or sell such shares of Common Stock as to which such requisite authority
shall not have been obtained. As a condition to the exercise of a Purchase
Right, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation, and to make any representation or warranty with respect
thereto as may be requested by the Company.
SECTION 8    
RECAPITALIZATION, REORGANIZATION AND CHANGE IN CONTROL
8.1
Adjustments for Changes in Common Stock. In the event of any stock dividend,
extraordinary cash dividend, stock split, reverse stock split, recapitalization,
combination, reclassification, or similar change in the capital structure of the
Company, or in the event of any merger (including a merger effected for the
purpose of changing the Company's domicile), sale of assets, spin-off or other
reorganization in which the Company is a party, appropriate adjustments shall be
made in the number and class of shares of Common Stock subject to the Plan and
each Purchase Right, and in the Purchase Price. If a majority of the shares of
Common Stock which are of the same class as the shares of Common Stock that are
subject to outstanding Purchase Rights are exchanged for, converted into, or
otherwise become (whether or not pursuant to a Change in Control as described in
Section 8.2) shares of another corporation, the Committee may unilaterally amend
the outstanding Purchase Rights to provide that such Purchase Rights are
exercisable for new shares of Common Stock. In the event of any such amendment,
the number of shares of Common Stock subject to, and the Purchase Price of, the
outstanding Purchase Rights shall be adjusted in a fair and equitable manner, as
determined by the Committee, in its sole discretion. In no event may the
Purchase Price be decreased to an amount less than the par value, if any, of the
stock subject to the Purchase Right. The adjustments determined by the Committee
pursuant to this Section 8.1 shall be final, binding and conclusive.

8.2
Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or parent corporation thereof,
as the case may be (the "Acquiring Company"), may assume the Company's rights
and obligations under the Plan. If the Acquiring Company elects not to assume
the Company's rights and obligations under outstanding Purchase Rights, the
Purchase Date of the then current Offering Period shall be accelerated to a date
before the date of the Change in Control specified by the Committee, but the
number of shares of Common Stock subject to outstanding Purchase Rights shall
not be adjusted. All Purchase Rights that are neither assumed by the Acquiring
Company in connection with the Change in Control nor exercised as of the date of
the Change in Control shall terminate and cease to be outstanding effective as
of the date of the Change in Control.

SECTION 9    
PLAN ADMINISTRATION
9.1
Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan, any form of agreement or
other document employed by the Company in the administration of the Plan, or of
any Purchase Right shall be determined by the Committee and shall be final and
binding upon all persons having an interest in the Plan or the Purchase Right.
Subject to the provisions of the Plan, the Committee shall determine all of the
relevant terms and conditions of Purchase Rights granted



11



--------------------------------------------------------------------------------





pursuant to the Plan; provided, however, that all Participants granted Purchase
Rights pursuant to the Code Section 423 Component of the Plan shall have the
same rights and privileges within the meaning of Code Section 423(b)(5). The
Committee may assign any of its administrative tasks set forth herein to the
Company, except that the Committee may not delegate the task of designating
Participating Companies under the Code Section 423 Component of the Plan or
Participating Affiliates under the Non-Code Section 423 Component of the Plan,
or its authority to make adjustments pursuant to Section 8.1. All expenses
incurred in connection with the administration of the Plan shall be paid by the
Company.
9.2
Authority of Officers. Any two (2) officers of the Company at the level of Vice
President or above within the Company's Human Resources Department or the
Company's Legal Department (at least one (1) of whom is from with the Company's
Human Resources Department) acting in concert shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election that is the responsibility of or that is allocated to
the Company herein.

9.3
Policies and Procedures Established by the Company. The Company may, from time
to time, consistent with the Plan and the requirements of Code Section 423,
establish, change or terminate such rules, guidelines, policies, procedures,
limitations, or adjustments as deemed advisable by the Company, in its sole
discretion, for the proper administration of the Code Section 423 Component of
the Plan, including, without limitation, (i) a minimum payroll deduction amount
required for participation in an Offering, (ii) a limitation on the frequency or
number of changes permitted in the rate of payroll deduction during an Offering,
(iii) an exchange ratio applicable to amounts withheld in a currency other than
United States dollars, (iv) a supplemental payment or payroll deduction greater
than or less than the amount designated by a Participant in order to adjust for
the Company's delay or mistake in processing an Enrollment Agreement or in
otherwise effecting a Participant's election under the Plan or as advisable to
comply with the requirements of Code Section 423, and (v) a determination of the
date and manner by which the Fair Market Value of a share of Common Stock is
determined for purposes of administration of the Plan. Similarly, the Company
may, from time to time, establish, change or terminate rules, guidelines,
policies, procedures, limitations, or adjustments as deemed advisable by the
Company, in its sole discretion, for the proper administration of the Non-Code
Section 423 Component of the Plan.

9.4
Non-Code Section 423 Component for Participation Outside of the United States.
The Committee may, in its sole discretion, establish sub-plans under the
Non-Code Section 423 Component of the Plan which do not satisfy the requirements
of Code Section 423 for purposes of effectuating the participation of Eligible
Employees employed by a Participating Affiliate located in countries outside of
the United States. For purposes of the foregoing, the Committee may establish
one or more sub-plans to: (a) amend or vary the terms of the Non-Code Section
423 Component of the Plan in order to conform such terms with the laws, rules
and regulations of each country outside of the United States where the
Participating Affiliate is located; (b) amend or vary the terms of the Non-Code
Section 423 Component of the Plan in each country where the Participating
Affiliate is located as it considers necessary or desirable to take into account
or to mitigate or reduce the burden of taxation and social insurance
contributions for Participants or the Participating Affiliate, or (c) amend or
vary the terms of the Non-Code Section 423 Component of the Plan in each country
outside of the United States where the Participating Affiliate is located as it
considers necessary or desirable to meet the goals and objectives of the
Non-Code Section 423 Component of the Plan. Each sub-plan established pursuant
to this Section 9.4 shall be reflected in a written appendix to the Non-Code
Section 423 Component of the Plan for each Participating Affiliate in such
country, and shall be treated as being separate and independent from Code
Section 423 Component of the Plan; provided, the total number of shares of
Common



12



--------------------------------------------------------------------------------





Stock authorized to be issued under the Plan shall include any shares of Common
Stock issued under the Non-Code Section 423 Component of the Plan (including
each sub-plan). To the extent permitted under applicable law, the Committee may
delegate its authority and responsibilities under this Section 9.4 to an
appropriate sub-committee consisting of one or more officers of the Company.
SECTION 10    
CODE SECTION 409A TAX QUALIFICATION
10.1
Code Section 409A. Purchase Rights granted under the Plan are exempt from the
application of Code Section 409A. In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Committee
determines that a Purchase Right granted under the Plan may be subject to Code
Section 409A or that any provision in the Plan would cause a Purchase Right
under the Plan to be subject to Code Section 409A, the Committee may amend the
terms of the Plan and/or of an outstanding Purchase Right granted under the
Plan, or take such other action the Committee determines is necessary or
appropriate, in each case, without the Participant’s consent, to exempt any
outstanding Purchase Rights that may be granted under the Plan from or to allow
any such Purchase Rights to comply with Code Section 409A, but only to the
extent any such amendments or action by the Committee would not violate Code
Section 409A. Notwithstanding the foregoing, the Company will have no liability
to a Participant or any other party if the Purchase Right under the Plan that is
intended to be exempt from or compliant with Code Section 409A is not so exempt
or compliant or for any action taken by the Committee with respect thereto. The
Company makes no representation that the right to purchase shares of Common
Stock under the Plan is compliant with Code Section 409A.

10.2
Tax Qualification. Although the Company may endeavor to (i) qualify a Purchase
Right for favorable tax treatment under the laws of the United States or
jurisdictions outside of the United States or (ii) avoid adverse tax treatment
(e.g., under Code Section 409A), the Company makes no representation to that
effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment, notwithstanding anything to the contrary in this
Plan. The Company shall be unconstrained in its corporate activities without
regard to the potential negative tax impact on Participant’s under the Plan.

SECTION 11    
INDEMNIFICATION
In addition to such other rights of indemnification as they may have as members
of the Committee or officers or employees of a Participating Company or a
Participating Affiliate, members of the Committee and any officers or employees
of a Participating Company or a Participating Affiliate to whom authority to act
for the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys' fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.


13



--------------------------------------------------------------------------------





SECTION 12    
PLAN AMENDMENT OR TERMINATION; MISCELLANEOUS
12.1
Termination. The Committee may at any time terminate the Plan, except that such
termination shall not affect Purchase Rights previously granted under the Plan.

12.2
Amendment. The Committee may make such modification or amendment to the Plan as
it shall deem advisable; provided, however, that no amendment may materially
adversely affect a Purchase Right previously granted under the Plan (except to
the extent permitted by the Plan or as may be necessary to qualify the Plan as
an employee stock purchase plan pursuant to Code Section 423 or to obtain
qualification or registration of the shares of Common Stock under applicable
federal, state or non-U.S. securities laws).

An amendment must be approved by the stockholders of the Company within twelve
(12) months of the adoption of such amendment if (i) such amendment would
authorize the sale of more shares than are authorized for issuance under the
Plan or (ii) would change the definition of the corporations or companies that
may be designated by the Committee as Participating Companies or Participating
Affiliates. In the event that the Committee approves an amendment to increase
the number of shares of Common Stock authorized for issuance under the Plan, the
Committee, in its sole discretion, may specify that any such additional shares
of Common Stock may only be issued pursuant to Purchase Rights granted after the
date on which the stockholders of the Company approve such amendment, and such
designation by the Committee shall not be deemed to have adversely affected any
Purchase Right granted prior to the date on which the stockholders approve the
amendment.
12.3
Death. Unless otherwise provided in an Enrollment Form or procedures established
by the Administrator from time to time, in the event of the Participant’s death,
any accumulated payroll deductions and other contributions not used to purchase
shares of Common Stock shall be paid to and any shares of Common Stock credited
to the deceased Participant's brokerage or Plan account shall be transferred to
Participant’s heirs or estate as soon as reasonably practicable following the
Participant’s death in accordance with applicable law.

12.4
Transferability. Payroll deductions, contributions credited to a Participant’s
account and any rights with regard to the purchase of shares of Common Stock
pursuant to a Purchase Right or to receive shares of Common Stock under the Plan
may not be assigned, alienated, pledged, attached, sold or otherwise disposed of
in any way (other than by will, the laws of descent and distribution or as
otherwise provided in the Plan) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw from the
Plan in accordance with Section 3.

12.5
Use of Funds. All payroll deductions or contributions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions or
contributions except as may be required by applicable local law, as determined
by the Administrator, and if so required by the laws of a particular
jurisdiction, shall apply to all Participants in the relevant Offering except to
the extent otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).
Until shares of Common Stock are issued, Participants shall only have the rights
of an unsecured creditor, although Participants in specified Offerings may have
additional rights where required under local law, as determined by the
Administrator.



14



--------------------------------------------------------------------------------





12.6
Severability. If any particular provision of this Plan is found to be invalid or
otherwise unenforceable, such determination shall not affect the other
provisions of the Plan, but the Plan shall be construed in all respects as if
such invalid provision were omitted.

12.7
Governing Law and Jurisdiction. Except to the extent that provisions of this
Plan are governed by applicable provisions of the Code or any other substantive
provision of federal law, this Plan shall be construed in accordance with the
laws of Delaware, without giving effect to the conflict of laws principles
thereof. The jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to) this Plan shall be
exclusively in the courts in the State of New York, County of New York,
including the U.S. federal courts located therein (should federal jurisdiction
exist).

12.8
Headings. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan.



*****************************




15

